         Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 1 of 18



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    JOSE HEBERTO ALVAREZ DENIS,

                         Petitioner,                15-cr-632 (JGK)
                                                    19-cv-8773 (JGK)
              - against -
                                                    MEMORANDUM OPINION AND
    UNITED STATES OF AMERICA,                       ORDER

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

        The pro se petitioner, Jose Heberto Alvarez-Denis, moves

pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct

his conviction and sentence on the ground that he allegedly

received ineffective assistance of counsel in violation of the

Sixth Amendment.      The petitioner also claims that he is entitled

to relief because the Court allegedly failed to advise him of

his right to appeal pursuant to Federal Rule of Criminal

Procedure 32(j)(1)(B). For the following reasons, the petition

is denied.

                                      I.

        On December 18, 2017, the petitioner, then represented by

Matthew D. Myers, pleaded guilty to one count of participating

in a narcotics conspiracy. Plea Tr. at 26, ECF No. 25. 1 The

single-count indictment charged the petitioner with conspiring



1 All docket entry citations are citations to the docket in the criminal case,
No. 15-cr-632 (S.D.N.Y.).



                                       1
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 2 of 18



in violation of 21 U.S.C. § 963 to (1) import into the United

States a controlled substance; (2) manufacture and distribute a

controlled substance, intending and knowing that the controlled

substance would be unlawfully imported into the United States;

and (3) manufacture and distribute, and possess with intent to

distribute a controlled substance, on board an aircraft owned by

a United States citizen and registered in the United States, in

violation of 21 U.S.C. §§ 952(a), 959(b), 960(a)(1),

960(b)(1)(B)(ii), and 960(a)(3).       The controlled substance with

respect to this offense was five kilograms or more of cocaine.

21 U.S.C. § 960(b)(1)(B)(ii); ECF No. 5.

     At the plea hearing, the Court discussed with the

petitioner the plea agreement pursuant to which the petitioner

pleaded guilty. Plea Tr. at 21. The petitioner stated that the

agreement had been translated for him into Spanish, that he

understood the agreement, and that he had signed the agreement.

Id. The petitioner affirmed that no one had offered him any

inducements, or threatened him, or forced him to plead guilty or

to enter into the plea agreement. Id. at 23.        At the plea

hearing, the Court had the following colloquy with the

petitioner:

     THE COURT: There is a provision of the plea agreement
     that provided that the defendant – that’s you – will
     not file a direct appeal, nor bring a collateral
     challenge, including but not limited to, an
     application under Title 28, United States Code,


                                   2
       Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 3 of 18



      Section 2255 and/or Section 2241, nor seek a sentence
      modification pursuant to Title 18, United States Code,
      Section 3582(c) of any sentence within or below the
      stipulated guidelines range of 188 to 235 months’
      imprisonment, even if the Court denies the defendant’s
      application for safety-valve relief. Do you understand
      that?
      THE DEFENDANT: Yes.
      THE COURT: So, do you understand that if I, as the
      sentencing Court, sentence you up to 235 months’
      imprisonment or less, you have given up your right to
      appeal any such sentence or to challenge any such
      sentence in any proceeding, including any habeas
      corpus proceedings? Do you understand that?
      THE DEFENDANT: YES.

Id.

      On February 26, 2018, about two months after the petitioner

pleaded guilty, the petitioner sent a letter to the Court

describing several defenses he believed were available to him.

ECF No. 28.   The Court ordered the petitioner’s defense counsel

at the time, Mr. Myers, to advise the Court whether the

petitioner sought any relief despite having entered a plea of

guilty. Id.

      On April 13, 2018, Mr. Myers informed the Court that he had

been unable to convince the petitioner that the defenses he

raised in his letter to the Court, namely that the petitioner’s

conviction was a result of entrapment and that the Court lacked

jurisdiction, would not prevail. ECF No. 32. Nearly one month

later, on May 10, 2018, Mr. Myers explained in a letter to the

Court that the petitioner would be more comfortable proceeding

with another attorney. ECF. No. 37. Mr. Myers stated that the


                                    3
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 4 of 18



petitioner expressed a desire for new counsel after Mr. Myers

and the petitioner had a three-hour meeting. During the meeting,

counsel discussed the ramifications of the petitioner’s moving

to withdraw his guilty plea and the likelihood of his success at

trial. Id.

     At a conference on May 17, 2018, the Court appointed Marlon

G. Kirton new counsel for the petitioner pursuant to the

Criminal Justice Act. ECF No. 39. The Court cited irreconcilable

differences between the petitioner and Mr. Myers as the reason

for appointing new counsel. Tr. at 4-5, ECF No. 45. At a

conference on October 1, 2018, the petitioner stated to the

Court that he would not file a motion to withdraw his guilty

plea. Tr. at 2-3, ECF No. 51. The petitioner also stated that he

had an adequate opportunity to discuss the issue with Mr. Kirton

and did not make the decision based on any threats or promises.

Id. at 3. As a result, the case proceeded to sentencing.

     On April 11, 2019, the Court sentenced the petitioner

principally to 148 months’ imprisonment to be followed by a

five-year term of supervised release. Sent. Tr. at 21, ECF No.

61. During the petitioner’s sentencing hearing, the petitioner

stated the following: “Through the other attorneys that I had, I

wanted to have a clearer defense, but they did not have the

interest to help me. The one that I have had the most

communication to this day has been Mr. Marlon Kirton, the


                                   4
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 5 of 18



attorney. If I had met him first, things would be different.”

Sent. Tr. at 11.

     After the Court imposed the sentence, the Court had the

following colloquy with the petitioner:

     THE COURT: Mr. Alvarez-Denis, the reason that I ask
     these questions is that generally a defendant has the
     right to appeal the sentence. The notice of appeal
     must be filed within 14 days after the entry of the
     judgment of conviction. The judgment of conviction is
     entered promptly after the judge announces the
     sentence. If the defendant cannot pay the cost of
     appeal, the defendant has the right to apply for leave
     to appeal in forma pauperis. If the defendant
     requests, the clerk will prepare and file a notice of
     appeal on the defendant’s behalf immediately. The
     rules require that the judge inform a defendant of
     this right to appeal.
          In this case, the parties advise that you have
     given up, or waived, your right to appeal, and I’m
     confident that when I took your guilty plea, I went
     over with you the waiver of the right to appeal the
     sentence. So it appears that you have given up, or
     waived, your right to appeal the sentence. But I go
     over this with you now because I want to make sure
     that you talk to Mr. Kirton about this so that you’re
     fully informed of all of your rights.
          Do you understand what I said?
     THE DEFENDANT: Yes.

Sent. Tr. at 26-27. The Court signed the judgment on April 26,

2019. ECF No. 58. The petitioner never appealed judgment of

conviction or the sentence.

     The petitioner has now filed this petition to have his

sentence vacated, set aside, or corrected pursuant to 28 U.S.C.

§ 2255 and for the appointment of counsel pursuant to 18 U.S.C.

§ 3006A. The petitioner alleges that his counsel did not meet



                                   5
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 6 of 18



with him until approximately 20 days after he was sentenced,

after the deadline to file a notice of appeal had passed. ECF

No. 64, at 1. The petitioner alleges that when he did meet with

Mr. Kirton, the petitioner expressed displeasure with his

conviction and his sentence and informed Mr. Kirton that the

petitioner wanted to appeal. Id.       The petitioner alleges that,

at that meeting, Mr. Kirton advised him that no appeal could be

taken and that the petitioner should not attempt to appeal on

his own. Id.

     In response to the petitioner’s claim of ineffective

assistance of counsel, the Court ordered Mr. Kirton to provide a

sworn statement addressing the allegations in the petition. ECF

No. 70.

     In his statement submitted under the penalty of perjury,

Mr. Kirton states that he did not receive any communication from

the petitioner after the sentencing hearing on April 11, 2019

until he met with the petitioner at the Metropolitan Detention

Center (“MDC”) on April 23, 2019, twelve days after the Court

imposed the sentence. ECF No. 76, Ex. C. Mr. Kirton states that,

at the meeting, the petitioner expressed displeasure with his

sentence, but that the petitioner did not raise concerns about

his conviction or guilty plea. Id. Mr. Kirton states that he

advised the petitioner that he had waived his right to appeal

except for claims of ineffective assistance of counsel and


                                   6
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 7 of 18



actual innocence. Id. Mr. Kirton also swears that at the meeting

on April 23, 2019, he did not advise the petitioner not to file

an appeal on his own and he did not tell the petitioner that the

time to file an appeal had passed. Id.

     Mr. Kirton’s affidavit includes a Criminal Justice Act

voucher for the services of a Spanish language interpreter at

the MDC dated April 23, 2019. ECF No. 76, Ex. D.

     In his amended motion filed after Mr. Kirton’s sworn

statement, the petitioner retreated from his earlier position

that the meeting at the MDC occurred 20 days after sentencing,

after the time to appeal had passed, and the petitioner now

states that he has “no independent basis on which to question

counsel’s representation” that their meeting took place on April

23, 2019. ECF No. 77, at 2. In his amended motion, the

petitioner continues to claim that Mr. Kirton advised the

petitioner that the petitioner could not appeal and that the

petitioner should not file an appeal on his own. Id.

     In addition, the petitioner’s amended motion alleges, for

the first time, that he is entitled to relief on the ground that

the Court failed to advise the petitioner at sentencing of his

right to appeal, as required by Rule 32(j)(1)(B) of the Federal

Rules of Criminal Procedure. Id. at 1. The petitioner also

requested the production of an incomplete draft of Mr. Kirton’s




                                   7
        Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 8 of 18



affidavit that was in the possession of the Government. Id. at

2. 2

                                     II.

                                     A.

       The petitioner argues that he is entitled to relief because

he was deprived of effective assistance of counsel, as

guaranteed by the Sixth Amendment.

       To establish that he has been denied effective assistance

of counsel, a petitioner must show both that (1) his counsel’s

performance was deficient in that it was objectively

unreasonable under professional standards prevailing at the

time, and that (2) counsel’s deficient performance was

prejudicial to the petitioner’s case. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984); Gersten v. Senkowski,

426 F.3d 588, 607 (2d Cir. 2005).

       Under the first prong of the Strickland test, a defendant

must show that “counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland, 466 U.S. at 687. There is a

“strong presumption” that defense counsel’s conduct falls within

the broad spectrum of reasonable professional assistance, and a

petitioner “bears the burden of proving that counsel’s


2 The Government has produced Mr. Kirton’s incomplete draft of an affidavit in
response to the petitioner’s request. ECF No. 80, Ex. 1.



                                      8
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 9 of 18



representation was unreasonable under prevailing professional

norms.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986) (citing

Strickland, 466 U.S. at 688–89); see also Strickland, 466 U.S.

at 689 (“Judicial scrutiny of counsel’s performance must be

highly deferential.”).

     In order for a defendant to prove prejudice under the

second prong of the Strickland test, “[i]t is not enough for the

defendant to show that the errors had some conceivable effect on

the outcome of the proceeding . . . . The defendant must show

that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 693-94.

     Claims alleging ineffective assistance of counsel can

“appl[y] to claims . . . that counsel was constitutionally

ineffective for failing to file a notice of appeal.” Roe v.

Flores-Ortega, 528 U.S. 470, 477 (2000). Filing a notice of

appeal “is a purely ministerial task that imposes no great

burden on counsel,” and counsel is “professionally unreasonable”

if counsel fails “to follow the defendant’s express instructions

with respect to an appeal.” Id. at 474, 478. Filing a notice of

appeal does not necessarily breach a plea agreement that

includes an appeal waiver “given the possibility that the

defendant will end up raising claims beyond the waiver’s scope.”

Garza v. Idaho, 139 S. Ct. 738, 746 (2019). Therefore, counsel


                                   9
       Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 10 of 18



performs deficiently by failing to follow a defendant’s

instructions to file a notice of appeal even when a valid appeal

waiver exists. Id.

                                     B.

      In his initial petition, the petitioner alleges that Mr.

Kirton deliberately delayed meeting with the petitioner until

the deadline to file a notice of appeal had passed. 3 This claim

is without merit, which the petitioner now concedes in his

amended petition. Moreover, Mr. Kirton’s affidavit clearly

supports Mr. Kirton’s assertion that he met with the petitioner

at the MDC on April 23, 2019, twelve days after the Court

sentenced the petitioner. ECF No. 76, Ex. C. Attached to Mr.

Kirton’s affidavit is a voucher for the services of a Spanish

language interpreter employed for the meeting. ECF No. 76, Ex.

D. The voucher is dated April 23, 2019, which supports Mr.

Kirton’s assertion about the date of the meeting.

      Therefore, to the extent that the petitioner bases his

claim for ineffective assistance of counsel on Mr. Kirton’s

alleged failure to meet with the petitioner following sentencing

in time to file a notice of appeal, his claim is without merit.




3 A notice of appeal in a criminal case “must be filed in the district court
within 14 days after . . . the entry of either the judgment or the order
being appealed.” Fed. R. App. P. 4(b)(1)(A)(i).


                                     10
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 11 of 18



     The petitioner next alleges that Mr. Kirton acted

unreasonably by advising him during the meeting at the MDC that

the petitioner could not file an appeal. ECF No. 65, at 1.

     The petitioner claims he told Mr. Kirton that the

petitioner wanted to appeal and the petitioner claims that the

petitioner expressed displeasure with both his conviction and

his sentence of 148 months’ imprisonment. Id. Mr. Kirton states

in his sworn statement that the petitioner expressed displeasure

only with his sentence and not with his conviction or guilty

plea. ECF No. 76, Ex. C. Additionally, Mr. Kirton affirms that

the petitioner did not inquire about filing an appeal on his own

and that counsel did not tell the petitioner that the petitioner

could not do so. Id.

     There is plainly a dispute between the parties about what

occurred during the April 23, 2019 meeting at the MDC, namely

whether the petitioner inquired about filing an appeal, and

whether Mr. Kirton told the petitioner that he could not do so.

The petitioner has requested that the Court schedule an

evidentiary hearing to resolve disputes of material facts.

     The Second Circuit Court of Appeals has noted that when a

section 2255 petition is filed, the court should grant a hearing

and make findings of fact unless “‘the motion . . . and records

of the case conclusively show that the prisoner is entitled to

no relief.’” Chang v. United States, 250 F.3d 79, 84 (2d Cir.


                                   11
       Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 12 of 18



2001) (quoting 28 U.S.C. § 2255). On the other hand, “a detailed

affidavit from trial counsel credibly describing the

circumstances concerning appellant’s failure to testify . . .

[is] sufficient to support dismissal of the petition.” Id. at

85.

      In this case, Mr. Kirton has submitted a sworn statement

with his account of his meeting with the petitioner. The

detailed affidavit is sufficient to support dismissal of the

petition without an evidentiary hearing. 4 While the petitioner

asserted initially that he desired to file an appeal, the

petitioner has never asserted that he told Mr. Kirton to file a

notice of appeal on his behalf, an assertion that would have

been inconsistent with his initial claim that Mr. Kirton did not

meet with him until after the time to appeal had passed.             The

petitioner does assert that Mr. Kirton advised him that no

appeal could be taken and that the petitioner should not attempt

to appeal on his own. But the petitioner provides no

corroborating facts to support those assertions and Mr. Kirton

denies under oath that he made those statements to the



4 “Where an evidentiary hearing is not warranted, appointment of counsel in a
habeas corpus proceeding is discretionary.” Azzara v. United States, Nos. 10-
cv-8104 & 02-cr-1446, 2011 WL 5025010, at *2 (S.D.N.Y. Oct. 20, 2011).
Because the petitioner’s claims lack merit, the claims at issue in this case
are not particularly complex, and the petitioner is capable of pressing his
claims in this court pro se, the Court declines to appoint counsel to
represent the petitioner in these proceedings. See id.; Hodge v. Police
Officers, 802 F.2d 58, 60-62 (2d Cir. 1986) (outlining factors that guide the
district court when considering whether to appoint counsel in a civil case).


                                     12
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 13 of 18



petitioner. The petitioner’s own credibility is very much in

question because he previously fabricated the date on which his

meeting with Mr. Kirton took place in an apparent effort to

support his contention that Mr. Kirton delayed meeting with him

“presumably deliberately” until after the expiration of the time

to file a notice of appeal. ECF. No. 65, at 1. In contrast to

the petitioner’s self-serving testimony, the voucher for a

Spanish language interpreter on April 23, 2019 corroborates

aspects of Mr. Kirton’s version of events. Therefore, the Court

will credit Mr. Kirton’s affidavit and decline to credit the

petitioner’s allegations. See Garcia v. United States, No. 04-

cv-6020, 2008 WL 683661, at *5 (S.D.N.Y Mar. 14, 2008)

(declining to credit the petitioner’s claims, where the

petitioner relied “solely on his own highly self-serving and

improbable assertions” and the petitioner's counsel gave a

“detailed description of events [that] was eminently credible”)

(quoting Chang, 250 F.3d at 86),report and recommendation

adopted, 2008 WL 2446840 (S.D.N.Y., June 17, 2008).

     Mr. Kirton affirms that he advised the petitioner that he

had waived his right to appeal because the Court sentenced the

petitioner below the stipulated guidelines range, and that the

petitioner had waived his right to appeal except for claims of

ineffective assistance of counsel or actual innocence. Mr.

Kirton denies telling the petitioner that the petitioner          could


                                   13
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 14 of 18



not file a notice of appeal on his own, and states that the

petitioner never inquired about filing a notice of appeal on his

own. The petitioner does not attempt to show that there was

anything incorrect in this advice or that the advice amounted to

ineffective assistance of counsel.       Mr. Kirton therefore did not

render ineffective assistance of counsel. See Puello v. United

States, No. 03-cv-3757, 2004 WL 42282, at *3 (S.D.N.Y. Jan. 7,

2004) (denying the petitioner’s ineffective assistance of

counsel claim because there was no evidence that he asked

counsel to file an appeal on his behalf); Jang v. United States,

No. 03-cv-4020, 2004 WL 470031, at *4 (E.D.N.Y. Jan. 23, 2004)

(denying a petitioner’s ineffective assistance of counsel claim

due to the petitioner’s “conclusory allegations” that counsel

ignored his instruction to file a notice of appeal when

counsel’s “credible affidavit” stated that he was not asked to

file a notice).

     To the contrary, Mr. Kirton represented the petitioner

effectively throughout the litigation. Indeed, the petitioner

praised Mr. Kirton’s representation at sentencing. While the

petitioner was displeased with his sentence, despite it being

substantially below the stipulated Sentencing Guideline Range,

the petitioner has failed to explain how Mr. Kirton rendered

ineffective assistance of counsel.       Therefore, the petitioner




                                   14
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 15 of 18



has failed to meet the first prong of the Strickland test for

ineffective assistance of counsel.

     It also follows that the petitioner has failed to meet the

second prong of the Strickland test, namely that he was

prejudiced by the allegedly ineffective assistance of counsel.

Because there was nothing inaccurate in the advice given by Mr.

Kirton, the petitioner could not have been prejudiced by such

advice. Moreover, because there is no allegation or evidence

that Mr. Kirton ignored a request to file a notice of appeal on

the petitioner’s behalf, this is not a case where the petitioner

could take advantage of the presumption of prejudice from the

failure to file such a notice that is established by Flores-

Ortega and Garza. The petitioner has therefore failed to

establish that he is entitled to relief based on allegedly

ineffective assistance of counsel.

                                  III.

     The petitioner’s second claim, that the Court did not

advise him of his right to appeal, is without merit.

     The petitioner claims in his amended motion that the Court

failed to advise him properly of his appellate rights pursuant

to Rule 32(j)(1)(B) of the Federal Rules of Criminal Procedure.

The Rule provides that “[a]fter sentencing--regardless of the

defendant's plea--the court must advise the defendant of any

right to appeal the sentence.” Fed. R. Crim. P. 32(j)(1)(B). In


                                   15
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 16 of 18



this case, the Court carefully followed the advice of the Court

of Appeals for the Second Circuit.       Here, the petitioner pleaded

guilty pursuant to a plea agreement that contained an appellate

waiver if the petitioner was sentenced to a term of imprisonment

that was within or below the stipulated Sentencing Guideline

Range, as occurred in this case.        The Court fully explained that

appellate waiver to the petitioner at the time of the plea.

Therefore, an unqualified statement to the petitioner at the

time of sentencing that he had a right to appeal would have been

misleading.   The Court of Appeals has advised: “Where a waiver

of appeal is of the type we have ruled generally enforceable,

and has been fully explained to a defendant as required by Rule

11(c)(6), district judges sentencing after a plea of guilty

should not give unqualified advice concerning a right to appeal.

In such cases, they might consider mentioning that appellate

rights were waived in the plea agreement, . . . .” United States

v. Tang, 214 F.3d 365, 370 (2d Cir. 2000)(internal citations

omitted), abrogated on other grounds by United States v. Cook,

722 F.3d 477, 481 (2d Cir. 2013).       If there are specific

limitations on the appellate waiver, defense counsel and the

Government should bring those limitations to the Court’s

attention.    See United States v. Fisher, 232 F.3d 301, 303-04

(2d Cir. 2000). Neither defense counsel nor the Government

brought any limitations of the appellate waiver to the Court’s


                                   16
      Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 17 of 18



attention and the petitioner fails to explain why the Court’s

instructions at the time of the sentencing were improper.

See Cisse v. United States, 330 F. Supp. 2d 336, 340-41

(S.D.N.Y. 2004) (finding no error where the court carefully

advised the petitioner of the effects of an appeal waiver both

at the pleading stage and at the sentencing hearing, and the

petitioner confirmed that he understood his rights to appeal and

his subsequent waiver of those rights).

     The petitioner’s claim that the Court failed to advise him

of his appellate rights in violation of Rule 32(j)(1)(B) is

therefore without merit.



                               CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the petitioner’s motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 is denied. The Clerk

is directed to close all pending motions on the civil docket,

No. 19-cv-8773, and to close the civil docket.

     The Court declines to issue a certificate of appealability

because the petitioner has failed to make a substantial showing

of the denial of a constitutional right pursuant to 28 U.S.C.

§ 2253(c).


                                   17
         Case 1:19-cv-08773-JGK Document 9 Filed 09/02/20 Page 18 of 18



     Chambers will mail a copy of this opinion to the pro se

petitioner.



SO ORDERED.

Dated:       New York, New York
             September 2, 2020             ____/s/ John G. Koeltl______
                                                  John G. Koeltl
                                           United States District Judge




                                      18
